 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Keair Jamal Boyd,                                         Case No.: 2:20-cv-00632-JAD-DJA

 4            Petitioner                                          Order Dismissing Action

 5             v.                                                         ECF No. 1

 6 State of Nevada,

 7             Respondent

 8            This action is a petition for a writ of habeas corpus by Keair Jamal Boyd, who is

 9 apparently incarcerated at the Clark County Detention Center. Boyd submitted his habeas

10 petition1 for filing on April 1, 2020. He did not pay the $5 filing fee, and he did not submit an

11 application to proceed in forma pauperis.

12            Boyd’s habeas petition also was not prepared on the form approved by the court, and it is

13 incomplete and plainly without merit.2 For these reasons, this case will be summarily dismissed

14 without prejudice to Boyd’s ability initiating a new habeas corpus action in this court. If Boyd

15 wishes to initiate a habeas corpus action in this court, he must (1) submit a fully completed

16 petition for writ of habeas corpus on a correct form, and (2) either (a) pay the correct filing fee

17 ($5) or (b) submit a fully completed application to proceed in forma pauperis on the court-

18 required form.

19            IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice, and

20 the Clerk of the Court is directed to ENTER JUDGMENT ACCORDINGLY. A certificate of

21

22

23   1
         ECF No. 1.1.
     2
         See LSR 3-1.
 1 appealability is DENIED because jurists of reason would not find debatable whether the court

 2 is correct in dismissing this action;

 3         IT IS FURTHER ORDERED that the Clerk of the Court is directed to:

 4                SEND to the Petitioner, along with a copy of this order, two copies of the form

 5                 for a petition for a writ of habeas corpus, and two copies of the form for an

 6                 application to proceed in forma pauperis for a prisoner, and any available

 7                 instructions regarding those forms;

 8                ADD Aaron D. Ford, Attorney General of the State of Nevada, to the docket for

 9                 this case, as counsel for the Respondents; and

10                SERVE the Respondents with a copy of the habeas petition (ECF No. 1-1) and a

11                 copy of this order. Respondents need take no action with respect to this case.

12         Dated: April 3, 2020.

13
                                                         U.S. District Judge Jennifer A. Dorsey
14

15

16

17

18

19

20

21

22

23



                                                     2
